Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner noticed that Applicant remarked that claims 1-9 have been previously withdrawn in the current amendments. Note that claims 1-9 have been canceled in the previous preliminary amendments filed on 07/25/2019.
Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. § 102 and § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (US 20170063745 A1, hereinafter Banerjee) in view of Le et al. (US 2017/0316775 A1, hereinafter Le) in view of Frenkiel et al. (US 20140229910 A1, hereinafter Frenkiel) and further in view of Falko (US 10303586 B1, hereinafter Falko).
Regarding Claim 10
Banerjee teaches: 
A computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media,  the stored program instructions comprising: 
program instructions to monitor real-time communications; (Banerjee [0017] “A mechanism of the illustrative embodiments monitors an n-way chat session between multiple users.”; “chat session” reads on “real-time communications”)
program instructions to identify one or more topics associated with the monitored real-time communications; (Banerjee [0017] “The mechanism identifies questions that are asked to the group.”; “questions” reads on “topics”)
program instructions to feed the identified one or more topics and associated real- time communications into a solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model)
program instructions to generate based on one or more calculations by the solution efficacy model, an efficacy rating that indicates a likelihood of an effective solution associated with the identified real-time communications; and (Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”; “the evidence that the candidate answer is inferred by the input question” reads on “a likelihood of an effective solution” upon the broadest reasonable interpretation.) 
program instructions to generate a prioritization of the identified real-time communications based on the generated efficacy rating. (Banerjee [0059] “The resulting confidence scores or measures are processed by a final confidence merging and ranking stage 370 which compares the confidence scores and measures to each other, compares them against predetermined thresholds, or performs any other analysis on the confidence scores to determine which hypotheses/candidate answers are the most likely to be the correct answer to the input question.”; “ranking” reads on “prioritization”)
	Banerjee does not distinctly disclose
- wherein the solution efficacy model is a recurrent neural network
	However, Le teaches
- wherein the solution efficacy model is a recurrent neural network. (Le [0019] “The RNN in this context can be seen as a form of conditional neural language model, where the dialogue history provides the context for the production of the current utterance.”; “RNN” reads on “recurrent neural network”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee with the recurrent neural network of Le in order to achieve better classification of the communication topics which have sequential information (Le, [0006] “to effectively train the NLU/DM/NLG chain to consistently communicate domain-specific information via natural language utterances that conform to proper vocabulary, grammar, and other natural language expression rules.”)
	Banerjee and Le does not distinctly disclose
program instructions to, responsive to the generated efficacy rating exceeding a threshold, alter a code base with the effective solution associated with the generated efficacy rating, comprising: program instructions to, responsive to the generated efficacy rating exceeding an efficacy rating threshold, incorporate the effective solution into the code base;
However, Frenkiel teaches
program instructions to, responsive to the generated efficacy rating exceeding a threshold, alter a code base with the effective solution associated with the generated efficacy rating, comprising: program instructions to, responsive to the generated efficacy rating exceeding an efficacy rating threshold, incorporate the effective solution into the code base; (Frenkiel [0016][0019] “It is another exemplary feature to provide a method and a system in which a measure of similarity between a change point in the existing code and a change point in the target code base is quantified, when the measure of similarity is above a predetermined threshold a suggestion for updating the existing code is offered. … In addition the method includes selecting a candidate mapping of the plurality of candidate mappings and automatically updating the existing source code (or the fragment thereof) based on the candidate mapping having been selected.”; “measure of similarity” reads on “efficacy rating” and “automatically updating the existing source code” reads on “alter a code base”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee and Le with the source code update of Frenkiel in order to achieve the desired result thereby improving the accuracy of efficacy rating. (Frenkiel, [0082] “This feature makes it easier to achieve the desired result of the target application of the target code 210.”)
Banerjee, Le and Frenkiel does not distinctly disclose
- program instructions to, responsive to building the effective solution, run one or more unit tests to test effectiveness of the incorporated code base; 
- program instructions to adjust the generated efficacy rating based on one or more results of the unit tests.
	However, Falko teaches
- program instructions to, responsive to building the effective solution, run one or more unit tests to test effectiveness of the incorporated code base; ([col. 9 ln 10-28] “In some implementations, the CICD server system may determine ranking by the number of phases of testing and/or production environments that a code change and/or new code build has passed. As change identifier “ghijkl” may pass the unit test 310, integration test 320, and deployment test 330, as well as passed the production environment test 340 without using a rollback operation, this change identifier may be ranked first.”)
- program instructions to adjust the generated efficacy rating based on one or more results of the unit tests. ([col. 9 ln 10-28] “In some implementations, the CICD server system may determine ranking by the number of phases of testing and/or production environments that a code change and/or new code build has passed. As change identifier “ghijkl” may pass the unit test 310, integration test 320, and deployment test 330, as well as passed the production environment test 340 without using a rollback operation, this change identifier may be ranked first.”; the change of ranking reads on “adjust the generated efficacy rating”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee, Le and Frenkiel with the unit test of Falko in order to achieve improvement in various testing. (Falko, [Col. 3 ln 32-43] “That is, with the CICD server system of the disclosed subject matter, components that are identified as having operational problems may be updated and tested. This differs from fault tree analysis, which is directed to determine which components of a system may cause failure, and assign probabilities of failure to the components of the system. That is, the systems and methods of the disclosed subject provide improvements over such present systems, as they provide for testing one or more code updates for unit tests, integration tests, deployment tests, as well as monitoring the operation of deployed code in multiple production environments”)

Regarding Claim 15
Claim 15 is a computer system claim corresponding to the program instructions of claim 10, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 10. Note that Banerjee teaches a computer processor and a computer readable storage media. ([0007] “processor”, “memory”)

Claims 11-12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Le in view of Frenkiel in view of Falko in view of Dheap et al. (US 2013/0336465 A1, hereinafter Dheap) and further in view of Allen et al. (US 2016/0148114  A1, hereinafter Allen).
Regarding Claim 11
Banerjee, Le, Frenkiel and Falko teaches all of the limitations of claim 10 as cited above but does not distinctly disclose:
- program instructions to retrieve historical communications; 
- program instructions to determine one or more topics associated with the retrieved historical communications; 
- program instructions to determine one or more solutions associated with the determined topics; and 
	However, Dheap teaches
- program instructions to retrieve historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
- program instructions to determine one or more topics associated with the retrieved historical communications; (Dheap [0004] “generating context data for the incoming call by analyzing the historical record to identify: a caller, a topic, a date and a stress level of the caller;”)
- program instructions to determine one or more solutions associated with the determined topics; and (Dheap [0005] “The module is further configured to compare the context data to historical records of previous calls, conduct a topic probabilities analysis by comparing the context data to the historical records of previous calls, and determine a solution for the topic based on the probabilities analysis.”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee,  Le, Frenkiel and Falko with the historical data processing of Dheap in order to improve customer service response with the better prediction of relevant answers thereby improving user experience with the customer service. (Dheap, [0003] “It would further be advantageous to improve the customer's experience with the call center while improving call center response metrics.”)
	Banerjee, Le, Frenkiel, Falko and Dheap does not distinctly disclose:
- program instructions to train the solution efficacy model based, at least in part, on the determined solutions and determined topics.
	However, Allen teaches:
- program instructions to train the solution efficacy model based, at least in part, on the determined solutions and determined topics. (Allen [0019] “The historical time periods of test cases, i.e. test questions and corresponding corpus of information, and corresponding answer keys is especially important when training a QA system on such historical data.”; “test questions” reads on “determined topics” and “corresponding answer keys” reads on “determined solutions”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee,  Le, Frenkiel, Falko and Dheap with the model training of Allen in order to improve the prediction of solution efficacy model. (Allen, [0021] “Typically, the creation of answer keys for training QA systems is a manual process involving many hours of Subject Matter Expert (SME) time to generate a large enough set of answer key entries to adequately train a QA system to perform properly based on a training corpus of data.”)

Regarding Claim 12
	The combination of Banerjee, Le, Frenkiel, Falko, Dheap and Allen teaches all of the limitations of claim 11 and Banerjee further teaches:
	The computer program product of claim 11, further comprises:
- program instructions to feed the identified one or more topics associated with the monitored real-time communications into the trained solution efficacy model; (Banerjee [0057] “This process involves applying weights to the various scores, where the weights have been determined through training of the statistical model employed by the QA system and/or dynamically updated.”; training of the model implies that the data are fed into the model; “dynamically updated” implies that the model is updated with the monitored real-time communications) and 
- program instructions to generate based on one or more calculations by the trained solution efficacy model, an efficacy rating for the fed real-time communications. (Banerjee [0058] “This confidence score or measure summarizes the level of confidence that the QA system has about the evidence that the candidate answer is inferred by the input question”; “confidence score” reads on “efficacy rating”)	


Regarding Claim 16
Claim 16 is a computer system claim corresponding to the program instructions of claim 11, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 11. Note that Banerjee teaches a computer processor and a computer readable storage media. ([0007] “processor”, “memory”)

Regarding Claim 17
Claim 17 is a computer system claim corresponding to the program instructions of claim 12, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 12. Note that Banerjee teaches a computer processor and a computer readable storage media. ([0007] “processor”, “memory”)

Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Le in view of Frenkiel in view of Falko further in view of Patfield et al. (US 2014/0201296 A1, hereinafter Patfield).
Regarding Claim 13
The combination of Banerjee, Le, Frenkiel and Falko teaches all of the limitations of claim 10 as cited above but does not distinctly disclose:
The computer program product of claim 10, wherein generating the prioritization of the identified real-time communications based on the generated efficacy rating, further comprises:   - program instructions to present the identified real-time communications distinguishably from prior communications based on the generated efficacy rating.
However, Patfield teaches:
- program instructions to present the identified real-time communications distinguishably from prior communications based on the generated efficacy rating. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “present” and “change the color” reads on “distinguishably”)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the communication monitoring system of Banerjee, Le, Frenkiel and Falko with the message style change of Patfield in order to achieve better visibility to the users for improved messaging (Patfield, [0003] “What is needed is a system and method for improved messaging.”)

Regarding Claim 14
Banerjee, Le, Frenkiel, Falko and Patfield teaches all of the limitations of claim 13 as cited and Patfield further teaches:
The computer program product of claim 13, wherein presenting the identified real-time communications, further comprises: 
- program instructions to transform one or more stylistic elements of the real-time communications based on the generated efficacy rating, wherein stylistic elements are selected from the group consisting of: font, font size, character style, font color, background color, capitalizations, general transparency, and relative transparency; (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “changes” reads on “transform”)
- program instructions to present the transformed one or more stylistic elements. (Patfield [0018] “For example, the device analyzes the words in the message and changes the color, as displayed to the user, of words or phrases that have a significant positive or negative contribution score.”; “displayed” reads on “present”)
	Same motivation as claim 13.

Regarding Claim 18
Claim 18 is a computer system claim corresponding to the program instructions of claim 13, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 13. Note that Banerjee teaches a computer processor and a computer readable storage media. ([0007] “processor”, “memory”)

Regarding Claim 19
Claim 19 is a computer system claim corresponding to the program instructions of claim 14, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 14. Note that Banerjee teaches a computer processor and a computer readable storage media. ([0007] “processor”, “memory”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is (571)272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129       
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129